FILED
                            NOT FOR PUBLICATION
                                                                            AUG 27 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JORGE LUIS ACEVEDO,                              No.   16-73116

              Petitioner,                        Agency No. A088-447-851

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Jorge Luis Acevedo (“Acevedo”), a native and citizen of Mexico, petitions

for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal under the Immigration and Nationality Act (“INA”) and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252 and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo, Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010), but

we defer to the BIA’s interpretation of governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. See Silva-Pereira v. Lynch, 827

F.3d 1176, 1184 (9th Cir. 2016).

      Substantial evidence supports the agency’s determination that Acevedo has

not established that he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Otherwise, the agency’s

determination that Acevedo failed to establish a cognizable social group is

supported. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA


                                            2
2014))). Thus, in the absence of nexus or a protected ground, Acevedo’s

withholding claim fails. In light of our conclusion, we reject Acevedo’s contention

that the case should be remanded pursuant to Barajas-Romero v. Lynch, 846 F.3d

351 (9th Cir. 2017).

      Substantial evidence supports the agency’s denial of CAT relief. The record

does not compel the conclusion that Acevedo is “more likely than not” to be

tortured by or with the consent or acquiescence of the government if he returns to

Mexico. See 8 C.F.R. § 1208.16(c)(2); see also Aden v. Holder, 589 F.3d 1040,

1047 (9th Cir. 2009). Thus, Acevedo’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                         3